Citation Nr: 1609944	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2014, the Board denied an initial compensable rating hearing loss.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the parties asked the Court to remand the September 2014 Board decision "to the extent that the Board determined that referral to the Director of the VA compensation and Pension Service for extraschedular consideration was not warranted."  In an October 2015 Order, the Court granted the JMR.  The remainder of the Board's decision, to include denial of an increased evaluation for hearing loss on a schedular level, was left intact.  

The Veteran testified before a Decision Review Officer (DRO) in July 2010 and before the undersigned Veterans Law Judge in October 2011.  Transcripts are of record.
 
The Board previously remanded the Veteran's claim in November 2013 for additional development.  The Board finds that there has been compliance with the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The schedular rating criteria reasonably describe and contemplate the level of severity and symptomatology of the Veteran's hearing loss disability.

2.  His hearing loss disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular standards.
CONCLUSION OF LAW

The criteria are not met for an initial compensable disability rating for hearing loss on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided notice regarding the Veteran's claims in January 2010.  As the claim on appeal is one for an increased initial disability rating, the Veteran's claim has already been substantiated and further discussion of the duty to notify is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006)

VA also satisfied its duty to assist the Veteran in the development of his claim.

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature, etiology, and severity of his bilateral hearing loss.  The February 2010 VA examination, while adequate for purposes of evaluating entitlement to service connection, is less adequate for rating purposes, as it does not contain a description of functional effects due to any hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that VA examiners must provide information regarding functional effects in anticipation of the possible application of 38 C.F.R. § 3.321(b)).  However, the December 2013 VA examination is adequate, as, in addition to dictating objective test results, the VA audiologist fully described any functional effects due to a hearing disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Veteran's July 2010 and October 2011 hearings focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must 'explain fully the issues' and 'suggest the submission of evidence that may have been overlooked').  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice as a result of the hearing.

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

During an October 2009 VA audiology assessment, the Veteran complained of difficulty hearing in noisy situations and in group situations.  He reported problems with hearing the television and indicated that his spouse, other family, and friends complained about the Veteran's hearing. 

During a  July 2010 hearing with a Decision Review Officer, the Veteran reported problems hearing his wife while he was in the car, even when wearing hearing aids.  He stated that his hearing loss was difficult for him and embarrassing.  

During an October 2011 Board hearing, the Veteran testified that he has difficulty talking to his grandchildren on the phone.  He stated he has had problems hearing his wife while out at a restaurant.  When he worked as a barber, he had to stop what he was doing and face his client to understand them.  He reported problems with giving change to his clients and asking them to repeat themselves several times because he cannot hear them.  The Veteran stated that he has difficulty with hearing in public places, if the person speaking has a low voice or just talks normal, and in crowds.  Even with his hearing aids, he has difficulty hearing a person speaking unless they are looking right at him.  

During a December 2013 VA examination, the Veteran reported the hearing loss was affecting him greatly.  He indicated he worked in a barber shop cutting hair, and he had difficulty talking with customers.  When making change at the cash register, he had problems understanding his customers and he had given the wrong change.  If the client turned their back, he needed to stop what he was doing and go around and face them.  It was frustrating for him and the customer.  He asserted he needed to face the person speaking, and come into the same room from another room.  It was worse when the person had a low voice.  They needed to talk loudly or he needed to stop what he was doing and face them.  Restaurants were difficult to hear in if the person was setting next to him, so he needed to sit across the table.  His friends could hear noises that he could not like birds and squirrels.

In a January 2014 statement, the Veteran asserted that his hearing loss had made it difficult to have conversations with people, including his grandchildren, and had also affected his ability to give correct change at work.  He also reported problems receiving instructions on how people want their hair cut at his barber shop. 

In February 2016 letter, a letter from E.H., M.D., M.P.H. was submitted.  Dr. H. indicated that his medical training (an internal and occupational medicine physician) and experience notwithstanding, he was presenting himself as a friend and customer of the Veteran and not as a healthcare provider or examining physician.  He wanted to describe his observations regarding the nature and severity of the Veteran's hearing loss.  He stated that the Veteran experienced difficulty in understanding speech, particularly in the presence of background noise (e.g., engine noise).  He had a similar problem with telephone communication, particular with cell phones.  While cutting hair, the Veteran could not understand his customers from behind, and would have to walk around to face them directly.  These difficulties in comprehending human speech were frustrating not only for the Veteran, but also for those who had to constantly repeat words and phrases, taking care to enunciate more clearly.  The physician stated that the potential to significantly interfere with the Veteran's employment should be obvious.  His hearing impairment was also consistent with the audiogram done in July 2010, which was interpreted as showing a "severe high frequency loss".  A hearing loss of this type affected the ability to hear high frequency spoken sounds, such as consonants.  The Veteran hears sounds, but cannot distinguish some consonants, and is thus unable to tell what is being said, particularly in the presence of background noise.  Dr. H. noted that sometimes there is variability between the results of an audiogram and self-reported hearing impairment.  In such individuals, audiometric results cannot always predict hearing difficulties.  The true measure of hearing loss in these patients is their assessment as to how their hearing is being affected.  He felt that sole reliance on a hearing schedule to determine impairment in such cases would be inappropriate.

III.  Analysis

In a September 2014 decision, the Board found that an initial compensable evaluation for the Veteran's service-connected hearing loss was not warranted.

In the JMR, the parties agreed that, in the September 2014 decision, the Board erred when it did not give adequate reasons or bases as to whether Veteran was entitled to an extraschedular rating pursuant to section 3.321(b) based exclusively on his service-connected hearing loss.  Specifically, it was noted that, the Board failed to address whether the schedular criteria were adequate to describe the Veteran's hearing loss complaints to include difficulty at work, on the phone, and in public. 

The Board has reconsidered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected hearing loss, but finds it is not.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran has clearly described his hearing loss as affecting his ability to work and activities of daily living causing poor communication issues with his customers and family from his having difficulty hearing on the telephone, in the presence of background noise, and while the speaker is facing another direction.  The Veteran's customer, a physician, indicated that he had to frequently repeat things as a result of the Veteran's inability to hear.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were not demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the puretone threshold rating, which is a schedular rating criterion.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board has considered the lay evidence of record with regard to the Veteran's hearing loss.  For instance, the Veteran has complaints of difficulty in hearing in social and occupational settings and particularly with conversational speech and with background noise.  He and others have reported that he needs to face the person speaking or he unable to communicate effectively.  The Board acknowledges the Veteran's reported frustration as well as the frustration of those he is communicating with in these circumstances.  

However, the Veteran's functional impairment due to hearing loss that is compounded by background or environmental noise, or when not in a face-to-face situation, is a disability picture that is contemplated in the regulations and rating criteria as noted in the Federal Register cited above.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.  The Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  

For purposes of completeness, the Board has also considered whether the second prong of Thun has been met, but finds that it has not.  The evidence does not reflect that there has been "marked" interference with employment or hospitalization due to hearing loss disability.  The Board acknowledges the Veteran's statement in that the Veteran has to face his customers to hear them accurately and that he has given incorrect change to customers at work.  While reportedly frustrating, there is no indication that, due to his hearing loss disability, he was reprimanded at work, missed work, or had adverse action taken against him.  There is also no evidence that his hearing loss disability has resulted in hospitalization.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the puretone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to 'consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.'  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the 'combined effect' of multiple service-connected disabilities when the 'collective impact' or 'compounding negative effects' of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


